Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on 07/30/2021 have been entered. Claims 1, 3-16, 18, and new claim 21 remain pending in the application. Applicant amendments overcome 112 (b) rejection of claim 1, therefore, those 112 (b) rejections in the previous office action mailed on April 30, 2021 are withdrawn.
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
On page 7 of response, applicant argues that “The Cu layers in Dobrokhotov are not spaced from the gas-sensing surface by a metal oxide semiconductor of the first metal (e.g., SnO2). Rather, the Cu layers in Dobrokhotov are directly in contact with the SnO2 layers. 
In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. 
In this case, applicant appears to only relying on ¶0106 of Dobrokhotov; that is teaching the dopant layer (such as Cu) being in contact with the metal oxide layer (such as SnO2) “dopes” the metal oxide layer. Dobrokhotov also discloses:
 In ¶0120 and Fig.21C a multilayer structure of sensing layer
 In ¶0122- sensing layer is 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer,
 In ¶0174 teaches dopant may be non-oxide metal or oxide metal 

 Therefore, examiner interprets as : for a 6 layer sensing layer, Dobrokhotov’s first layer is Sno2, second layer is a SnO2 layer and a dopant that can be Cu (non-oxide metal) and third layer is a metal oxide layer of Sno2 and 4th layer is Sno2 and Cu layer as dopant. 
Therefore, Dobrokhotov’s Cu layers are spaced from the gas-sensing surface by a metal oxide semiconductor of the first metal (e.g., SnO2.) and applicant’s argument is unpersuasive.

Claim objections 
Claim 1 is objected because “comprising metal oxide semiconductor of the first metal” should read as “comprising the metal oxide semiconductor of the first metal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 3-7, 9-11 and 16, 18, 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobrokhotov et al. (US 62361682,” Dobrokhotov”. Related US PGPUB 20210010972 is used herein for reference and citation.)

Regarding claim 1, Dobrokhotov in figure 5 discloses a gas-sensing element (508 and 510- based on ¶0122 there are 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface ( the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) spaced apart from (there are multi later between body or first layer of metal oxide and top layer that is metal oxide and a dopant such as Cu) and over the body (first layer 510), comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106).

Dobrokhotov discloses in ¶0120 and Fig.21C a multilayer structure of sensing layer in ¶0122- sensing layer is 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer, in ¶0174 teaches dopant may be non-oxide metal or oxide metal and in 
Therefore, Dobrokhotov, teaches an auxiliary component comprising: (1) an internally-disposed second metal (¶0106- e.g., Cu) disposed in the gas-sensing element (multiple 510 and 508 same as fig.21C) between the body (510) and the gas-sensing surface (outermost layer 508) and metal oxide semiconductor of the first metal (e.g. Sno2) disposed between the internally-disposed second metal (Cu) and the gas-sensing surface (outermost layer 508) adjacent (for example the third layer is Sno2) to the gas-sensing surface (outermost layer 508). 

Regarding claim 3, Dobrokhotov further discloses comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) disposed between the internally-disposed second metal and the gas-sensing surface (one of the layers of 508).

Regarding claim 4, Dobrokhotov further discloses a plurality of alternating deposits of the metal oxide semiconductor metal (¶0105-e.g., SnO2) of the first metal (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and deposits of the second metal (¶0106- e.g., Cu), disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer 508).

Regarding claim 5, Dobrokhotov further discloses the auxiliary component comprises: (2) a metal chalcogenide (¶0174-e.g., Ag) disposed at the gas-sensing surface (508) or internally disposed in the gas-sensing element (between 508 and 510) between the body (510) and the gas-sensing surface adjacent to the gas-sensing surface (top layer 508) that stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).
Regarding claim 6, Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., Ag or Au) is disposed at the gas-sensing surface (508).

Regarding claim 7, Dobrokhotov further discloses the metal chalcogenide (¶0174-e.g., Ag or Au) is internally disposed in the gas-sensing element (508 and 510) between the body (508) and the gas-sensing surface (top layer of 508) adjacent to the gas-sensing surface (top layer of 508), which stabilizes the second metal at the gas-sensing surface (e.g., ¶0063).

Regarding claim 9, Dobrokhotov further discloses the second metal comprises one or more group 5 to group 11 transition metals (e.g., Copper).
¶0105

Regarding claim 10, Dobrokhotov further discloses the first metal comprises aluminum, iron, tin, titanium, tungsten, vanadium or zinc.

Regarding claim 11, Dobrokhotov further discloses the first metal comprises tin (¶0066, ¶0083, and ¶0105- e.g., Sn in SnO2) and the second metal comprises copper (¶0106- e.g., Cu).

Regarding claim 16, Dobrokhotov discloses method of making a gas-sensing element, comprising disposing (¶0055 discloses two primary mechanisms for  nanoparticles deposition) a transition metal dopant (such as copper, Cu-¶0106) comprising a second metal (¶0106-such as Cu) that is a transition metal at a surface of a semiconductor that is a metal oxide (¶0068-such as SnO2) of a first metal (¶0068- first metal is tin of MOS of SnO2), and: disposing (¶0055 discloses two primary mechanisms for surface doping of oxides with metal nanoparticles that are ultra-thin layer of metal nanoparticles based on disclosure ¶0068) second metal (e.g., Cu-¶0106) in the gas-sensing element (Fig.5 – multi layers of 508 and 510) between the surface 2) of the first metal (¶0068 such as tin or Sn in SnO2), including depositing (¶0068- sputtering method creates ultra-thin layers of metal nanoparticles and MOS such as SnO2 about 5-40nm thick) second metal (e.g. Cu) over the body (510), depositing metal oxide semiconductor of the first metal (e.g. SnO2 and ¶0068 teaches sputtering) over the deposited second metal (e.g. Cu and ¶0068 teaches sputtering), and depositing second metal over the deposited metal oxide semiconductor of the first metal (e.g. SnO2). 

Regarding claim 21, Dobrokhotov discloses A gas-sensing element (508 and 510- based on ¶0122 there are 4-20 layers with even number of layers with dopants and outermost layer is a dopant layer), comprising: a body (510) comprising a semiconductor that is a metal oxide (¶0105-e.g., SnO2) of a first metal (¶0066, and ¶0105- e.g., tin or Sn in SnO2); a gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) over the body (first layer 510), comprising metal oxide semiconductor (¶0105-e.g., SnO2) of the first metal (¶0066, and ¶0105- e.g., Sn in SnO2) and a dopant ( ¶0106- such as Cu) comprising a second metal (¶0106- e.g. Cu) that is a transition metal and is different than the first metal (e.g., tin or Sn-¶0106); and an auxiliary component comprising a metal chalcogenide (¶0106- such as Ag, Au) disposed at the gas-sensing surface (the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) or internally disposed in the gas-sensing element (508 and 510) between the body (510) and the gas- sensing surface the top layer of 510 with 508 as a dopant such as Cu sputtered on metal oxide-¶0106) adjacent (for example the third layer is Sno2) to the gas-sensing surface (outermost layer 508). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov in view of Choa et al. (US 20180224391 A1, “Choa”).

Regarding claim 8, Dobrokhotov fails to do disclose the metal chalcogenide comprises a metal sulfide.
However, Choa teaches in ¶0038 and ¶0105 the metal chalcogenide comprises a metal sulfide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Choa’s metal sulfide for Dobrokhotov’s metal chalcogenide. One of ordinary skill in the art would know to improve gas sensing properties and to ensure sensitivity, selectivity, and stability as suggested by Choa (¶0041 and 0044).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrokhotov in view of Barsan et al. (Barsan, N., D. Koziej, and U. Weimar. "Metal oxide-based gas sensor research: How to?" Sensors and Actuators B: Chemical 121.1 (2007): 18-35, “Barsan”).

Regarding claim 12, Dobrokhotov fails to expressly disclose the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.
However, Barsan teaches in Figs.3 and 4, e.g., page 22-2nd and 3rd paragraph the gas sensor disposed between electrodes connected by a voltage-measuring circuit, current-measuring circuit, resistance-measuring circuit, impedance-measuring circuit, or conductance-measuring circuit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose gas sensor and voltage measuring of Dobrokhotov between the Barsan’s electrodes. One of ordinary skill in the art would know the electrodes facilitate the measurements from gas sensing element.

Regarding claim 13, Dobrokhotov further discloses the resistance-measuring circuit comprises a signal processor calibrated to determine hydrogen sulfide concentration based on measured resistance at the gas-sensing surface. (e.g., in ¶0256).

Regarding claim 14, Dobrokhotov further discloses exposing the gas-sensing surface to a gas to be tested, and measuring resistance of the gas-sensing element between the electrodes to determine a presence or concentration of a gas component.
(e.g., in ¶0256).

Regarding claim 15, Dobrokhotov further discloses the gas component comprises hydrogen sulfide (e.g., in ¶0256).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856